Citation Nr: 0010278	
Decision Date: 04/18/00    Archive Date: 04/28/00

DOCKET NO.  98-17 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD) 
and depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



REMAND

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a March 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in New Orleans, Louisiana.  

The appellant has claimed that he suffers from a psychiatric 
disability and that said condition is related to his 
"service in the Persian Gulf".  Yet, a review of the claims 
folder is negative for any positive evidence showing that the 
appellant had active military service, not just National 
Guard/ACDUTRA service.  The claims folder does not even 
contain a copy of a DD 214 for the appellant.  Before any 
additional processing is accomplished, the Board believes 
that additional information should be obtained concerning the 
appellant's military service.  Specifically, the Board would 
like confirmation that the appellant has active military 
service in a Guard or non-Guard component, the dates of that 
service, and further information concerning the appellant's 
supposed service during the Persian Gulf War.  Thus, the 
claim is remanded to the RO for additional information.  

Additionally, the appellant has claimed that he suffers from 
PTSD.  A review of the post-service medical evidence contains 
no reference to PTSD and the veteran has been vague 
concerning the type of stressor he incurred during his 
"Persian Gulf War" experience. o support the 
diagnosis of PTSD.  The Court analysis consists of two major 
components:

The first component involves the evidence 
required to demonstrate the existence of 
an alleged stressful event; and

The second involves a determination as to 
whether the stressful event is of the 
quality required to support the diagnosis 
of PTSD. 

With regard to the first component, under 38 U.S.C.A. § 
1154(b) (West 1991), 38 C.F.R. § 3.304 (1999), and the 
applicable VA Manual 21-1 [Department of Veterans Affairs 
Adjudication Procedure Manual, M21-1, paragraph 50.45(e), and 
Woods v. Derwinski, 1 Vet. App. 406 (1991)] provisions, the 
evidence necessary to establish the occurrence of the 
recognizable stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether or not the veteran was ". . . engaged 
in combat with the enemy."  Hayes v. Brown, 5 Vet. App. 60 
(1993).

The Court, in Hayes, articulated a two-step process of 
determining whether a veteran has "engaged in combat with 
the enemy."  First, it must be determined, through 
recognized military citations or other supported evidence, 
that the veteran was engaged in combat with the enemy, and 
that the claimed stressors are related to said combat.  If 
the determination, with respect to this type, is affirmative, 
then (and only then) the second step requires that the 
veteran's lay testimony, regarding the claimed stressors, 
must be accepted as conclusive after the actual occurrence.  
Moreover, no further development or corroborative evidence 
will be required provided that the veteran's testimony is 
found to be credible and ". . .consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki, at 98.  In other words, the claimant's assertions 
that he fought against an enemy are not sufficient, by 
themselves, to establish this fact.  The record must first 
contain recognized military citations or other supportive 
evidence to establish that he ". . . engaged in combat with 
the enemy."  The Board further notes that the Court has 
indicated that the mere presence in a combat situation is not 
sufficient to show that an individual was engaged in combat 
with the enemy.  Wood v. Derwinski, 1 Vet. App. 190 (1991) 
affirmed on reconsideration, 1 Vet. App. 406 (1991).

In West, the Court elaborated on its analysis in Zarycki.  In 
Zarycki, the Court held that in addition to demonstrating the 
existence of a stressor, the facts must also establish that 
the alleged stressful event was sufficient to give rise to 
PTSD. Zarycki, at 98-99.  In West, the Court held that the 
sufficiency of the stressor is a medical determination, and 
therefore adjudicators may not render a determination on this 
point in the absence of independent medical evidence.  The 
Court also held in West that a psychiatric examination for 
the purpose of establishing the existence of PTSD was 
inadequate for rating purposes because the examiners relied, 
in part, on events whose existence the Board had rejected.

Upon reviewing Zarycki and West, it appears that in 
approaching a claim for service connection for PTSD, the 
question of the existence of an event claimed as a 
recognizable stressor must be resolved by adjudicatory 
personnel.  If the adjudicators conclude that the record 
establishes the existence of such a stressor or stressors, 
then and only then, the case should be referred for a medical 
examination to determine:

(1)  the sufficiency of the stressor;

(2)  whether the remaining elements 
required to support the diagnosis of PTSD 
have been met; and

(3)  whether there is a link between a 
currently diagnosed PTSD and a recognized 
stressor or stressors in service.

38 C.F.R. § 3.304(f) (1999).

In such a referral, the adjudicators should specify to the 
examiner(s) precisely what stressor or stressors have been 
accepted as established by the record, and the medical 
examiners must be instructed that only those events may be 
considered in determining whether the appellant was exposed 
to a stressor and what the nature of the stressor or 
stressors was to which the appellant was exposed.  In other 
words, if the adjudicators determine that the existence of an 
alleged stressor or stressors in service is not established 
by the record, a medical examination to determine whether 
PTSD due to service is present would be pointless.  Likewise, 
if the examiner(s) render(s) a diagnosis of PTSD that is not 
clearly based upon stressors in service whose existence the 
adjudicators have accepted, the examination would be 
inadequate for rating purposes. 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should request a copy of the 
appellant's complete service record 
(including any DD 214s) from the National 
Personnel Records Center, the Department 
of the Army, and the Louisiana State's 
Adjutant General.  Of particular interest 
are the appellant's service dates and any 
documentation showing that the appellant 
served on active duty during the Persian 
Gulf War.  All obtained records should be 
included in the claims folder.

2.  The RO should request that the 
appellant provide another comprehensive 
statement containing as much detail as 
possible regarding the stressor(s) to 
which he alleges he was exposed to while 
in service.  The appellant should be 
asked to provide specific details of the 
claimed stressful elements during 
service, such as dates, places, detailed 
descriptions of events, and any other 
identifying information concerning any 
other individuals involved in the events, 
including their names, ranks, units of 
assignment, or any other identifying 
detail.  The appellant is advised that 
this information is vitally necessary to 
obtain supportive evidence on the 
stressful events and he must be asked to 
be as specific as possible.  He should be 
informed that, without such details, an 
adequate search for verifying information 
cannot be conducted.  He should be 
further advised that a failure to respond 
may result in an adverse action against 
his claim.

3.  Thereafter, the RO should contact the 
Director, National Archives and Records 
Administration (NARA), ATTN:  NCPNA-O, 
9700 Page Boulevard, St. Louis, Missouri 
63132, and request copies of the morning 
reports for the appellant's unit 
pertinent to the events identified in the 
statement of the appellant.  The RO 
should also attempt to obtain the 
operational reports, lessons learned 
statements, or any other information 
regarding activities of the appellant's 
unit during the time frame cited that 
would shed light on the events related by 
the appellant.  When this information has 
been obtained, it, together with the 
stressor information that has been 
provided/obtained from the appellant, 
should be forwarded to the United States 
Army and Joint Services Environmental 
Support Group (ESG), 7798 Cissna Road, 
Springfield, Virginia 22160, for 
verification of the incident or incidents 
which the veteran reports he re-
experiences.  Any information obtained is 
to be associated with the claims folder.

4.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, with respect to whether 
the appellant was exposed to a stressor 
or stressors in service, and, if so, the 
nature of the specific stressor or 
stressors.  In making this determination, 
the attention of the RO is directed to 
the cases of Zarycki and West, and the 
discussion above.  In any event, the RO 
must specifically render a finding as to 
whether the appellant ". . . engaged in 
combat with the enemy."  If the RO 
determines that the record establishes 
the existence of a stressor or stressors, 
the RO must specify what stressor or 
stressors in service it has determined 
are established by the record.  In 
reaching this determination, the RO 
should address any credibility questions 
raised by the record.

5.  If, and only if, the RO determines 
that the record establishes the existence 
of a stressor or stressors, then the RO 
should arrange for the appellant to be 
examined by a Board of two psychiatrists 
who have not previously examined him to 
determine the nature and severity of his 
psychiatric disorder.  The RO must 
specify, for the examiners, the stressor 
or stressors that the RO has determined 
are established by the record.  The 
examiners must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
appellant was exposed to a stressor in 
service.  Each psychiatrist should 
conduct a separate examination with 
consideration of the criteria for PTSD.  
If the examiners determine that the 
veteran has any psychiatric disorder in 
addition to PTSD, the examiners should 
determine the relationship of any such 
disorders among themselves (including 
etiological origin and secondary 
causation) and specify which symptoms are 
associated with each disorder.  If 
certain symptomatology cannot be 
disassociated from one disorder or the 
other, it should be so specified.

If a diagnosis of PTSD is appropriate, 
the examiners should specify whether each 
alleged stressor found to be established 
for the record by the RO was sufficient 
to produce PTSD; whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and, whether there is a link between the 
current symptomatology and one or more of 
the inservice stressors found to be 
established for the record by the RO and 
found to be sufficient to produce PTSD by 
the examiners.

If there are different psychiatric 
disorder(s) than PTSD, the examiners 
should reconcile the diagnoses and should 
specify which symptoms are associated 
with each of the disorder(s).  If certain 
symptomatology cannot be disassociated 
from one disorder or another, it should 
so be specified.

The report of the examination should 
include a complete rationale for all 
opinions expressed.  All necessary 
studies or tests including psychological 
testing and evaluation such as the 
Minnesota Multiphasic Personality 
Inventory; the PTSD Rating Scale, the 
Mississippi Scale for Combat-Related PTSD 
are to be accomplished.  The diagnosis 
should be in accordance with Zarycki.  
The entire claims folder and a copy of 
this Remand must be made available to and 
reviewed by the examiners prior to the 
examination.

6.  The RO should then review the record 
and ensure that all of the above actions 
are completed.  When it is satisfied that 
the record is complete and that the 
psychiatric examinations are adequate for 
rating purposes, the claim should be 
readjudicated by the RO. 

Following completion of the requested development, the 
appellant's claim should be readjudicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  If 
the decision remains unfavorable, he and his representative 
should be given a supplemental statement of the case and 
allowed sufficient time for a response.  Thereafter, the 
claim should be returned to the Board for further 
consideration.

No action is required of the appellant until he is contacted 
by the regional office.  The purpose of this REMAND is to 
ensure due process and to obtain additional clarifying 
medical evidence.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 9 -


